Title: To George Washington from Benjamin Lincoln, 5 July 1782
From: Lincoln, Benjamin
To: Washington, George


                  Dear General
                     
                     War office July 5th 1782
                  
                  I have the honor to inclose an order of Congress empowering your Excellency to grant certain indulgences to our prisoners in New York—I have also inclosed an extract of a letter from the commissary of prisoners to me and my report to Congress founded thereon—The only doubt, as I am informed, in the minds of Congress with respect to the propriety of granting the request arose from an apprehension that it might open a door through which British goods might pass into the united States.  I have the honor to be my dear General with perfect esteem your Excellencys most Obedient servant
                  
                     B. Lincoln
                  
                Enclosure
                                    
                     
                        Sir
                        War Office June 28. 1782
                     
                     The enclosed Extract of a Letter from the Commissary of prisoners to me, represents the wish of our Marine Prisoners in New York that a boat might be permitted to fish on the Banks near Sandy Hook for their Benefit—and the request of the British Commissary that permission might be granted him to purchase wood for the use of our prisoners within our lines where it can be procured much cheaper than with the Enemy—and will enable him to afford the prisoners a greater supply.
                     The distressed situation of those prisoners—the little probability there is that all of them will soon be liberated—and the necessity we are under not only to do every thing in our power to alleviate their sufferings but to convince them that they are the objects of our attention in Order to reconcile them as much as possible to the miseries of a loathsome Confinement until they can be Exchanged, and to prevent them from an idea of their being neglected, engaging in the service of Britain are consideration which I think fully justify a compliance with their request—Should his Excellency General Washington be directed to take order on the matter he will have it under his immediate controul and may suspend it when ever he finds that it is injurious, or does not answer the good purposes intended, or he may indulge it under such limitations as shall appear necessary—Should Congress be of these sentiments they will please to direct that General Washington take order in the matter.
                     B. Lincoln
                     Copy
                     Upon the foregoing Congress came to the following resolution—Resolved That the sd Extract be referred to the Commander in Chief and that he be authorized to take order thereon so far as he shall Judge the indulgences applied for can be guarded from Abuses.
                     
                        Extract from the Minutes
                        Commissary Prisoners Office Newburgh N.Y.
                        
                        June 12. 1782
                     
                     Sir
                        I am solicited by our Naval prisoners at New York and the British Commissary to Obtain a permission for a Boat to Fish on the Banks near Sandy Hook on the Jersey Coast—this Boat they propose to man by some of the Prisoners, and some persons to be employed by the Enemy, and the fish to be appropriated to the use of the prisoners on Board the prison ship and other places where they are confined.
                        The British Commissary has also proposed to purchase within our Lines a quantity of wood for which he will pay the Cash and it shall be for the use of our prisoners solely—the applications are founded on those principles; The Fish will afford the prisoners two or three fresh meals a Week and the price of wood being so much lower within our Lines than at New York, the greater allowance will be given to the prisoners.
                        I am Extremely sorry to inform you that the situation of those Men is truly deplorable all hopes of their Release is frustrated and no Exchange can take place—I owe the Enemy a Ballance of 1,000 Men in the Naval Line, & they will not consent to Exchange those they now have unless we give them an equal number of Seamen or Soldiers & pay off the Bal. I could therefore wish to be authorized to contribute towards the comforts of those Prisoners & that if you think proper that they should be indulg’d wth the necessary permission to Fish & that the British Commissary be allowd to purchase wood for the use of our prisoners.
                     
                  
                  
               